11/04/2021



                                                                                 Case Number: DA 21-0418




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                        Supreme Court No. DA 21-0418

IN RE THE MARRIAGE OF:         )
                               )            ORDER GRANTING
JENNIFER L. RUSSUM,            )            UNCONTESTED MOTION
                               )            TO EXTEND MEDIATION
     Petitioner and Appellant, )            DEADLINE
                               )
and                            )
                               )
MATTHEW S. WENDT,              )
                               )
     Respondent and Appellee.  )
_______________________________)

      Appellant, Jennifer L. Russum, has moved this Court for a 30-day extension,

from November 8, 2021, up to and including December 8, 2021, in which to

conduct the mediation in this matter. Appellee does not oppose the motion.

      IT IS HEREBY ORDERED that the parties shall have up to and including

December 8, 2021, to conduct mediation in this matter.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                          November 4 2021